Citation Nr: 0418821	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  95-31 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disease (GERD) a 
hiatal hernia, and esophagitis.  

2.  Whether there was clear and unmistakable error in a 
February 1946 rating decision, which denied service 
connection for trench feet and an abdominal condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from February 1943 to 
January 1946.  The report of separation notes Battles and 
Campaigns to include Normandy, Northern France, Rhineland, 
and Ardennes.  His military occupational specialty (MOS) is 
listed as anti-aircraft artilleryman.  His Separation and 
Qualification Record shows 31 months as a crewman on a 90-mm 
anti-aircraft gun battery, including 22 months in the ETO 
(European Theater of Operations).  His decorations and awards 
include a Good Conduct Medal, a Victory Medal, an American 
Theater Campaign Ribbon, and a European African Middle 
Eastern Theater Campaign Ribbon.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has rephrased the issue in regard to service 
connection.  We note that service connection for an abdominal 
condition and trench feet was denied in a February 1946 
rating decision.  The AOJ denied reopening the claims in a 
November 1950 rating decision.  The prior final denial 
referred to a generic "abdominal condition."  There was no 
post service diagnosis, disease, or injury.  Since the prior 
denial, the evidence shows diagnoses, to include GERD, a 
hiatal hernia, and esophagitis.  Whether the claim is treated 
as one to reopen with new and material evidence or as a new 
claim for service connection is irrelevant.  That is, if 
treated as a claim to reopen, the diagnoses added to the 
record require that the claim be reopened and considered on 
the merits.  If treated as a new claim, the result is the 
same.  Thus, the appellant has not been prejudiced.  

In correspondence received in September 1997, the appellant 
withdrew the issues of entitlement to service connection for 
tonsillectomy, facial rash, nasopharyngitis, whether new an 
material evidence had been presented to reopen a claim of 
entitlement to service connection for a back condition at L-
5, and for a dental condition.  A May 2003 statement reflects 
that the appellant did not desire to appeal the issue related 
to a nasal disorder.  

The Board notes that service connection for post-traumatic 
stress disorder (PTSD) and for cold injury residuals to both 
feet was granted in a May 2003 decision.  This represents a 
full grant of the benefits sought.  Correspondence received 
in March 2004 indicates that the appellant is seeking an 
increased evaluation for PTSD.  This issue is referred to the 
AOJ.  

This case has previously come before the Board.  In February 
1998, the Board remanded the matter to the AOJ for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The Board notes that the appellant was afforded a hearing 
before a hearing officer at the RO in September 1996.  He had 
a hearing before the Board in September 1997.  The Board 
notes that the Board member who conducted the September 1997 
Board hearing is no longer employed with the Board.  By 
letter dated in March 2004, the appellant was advised that he 
had the right to another Board hearing.  He was informed that 
if he did not respond within 30 days, it would be assumed 
that he did not want another Board hearing.  No response was 
received.  


FINDINGS OF FACT

1.  A chronic gastrointestinal disorder, to include GERD, a 
hiatal hernia, and esophagitis, were not manifested during 
service and are not related to service.  

2.  There is no relationship between a gastrointestinal 
disorder, to include GERD, a hiatal hernia, and esophagitis, 
and PTSD.  

3.  Service connection for trench feet and an abdominal 
condition was denied in a February 1946 rating decision.  
Based upon the record at that time, the decision was 
supportable.  

4.  The February 1946 rating decision considered the law and 
evidence as it then existed and did not involve an error that 
manifestly changed the outcome.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder, to include GERD, a hiatal 
hernia, and esophagitis, was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303.

2.  A gastrointestinal disorder, to include GERD, a hiatal 
hernia, and esophagitis, is not proximately due to or the 
result of PTSD.  38 C.F.R. § 3.310.

3.  The February 1946 rating decision that denied service 
connection for an abdominal condition and trench feet is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103.  

4.  The February 1946 rating decision, which denied 
entitlement to service connection for an abdominal condition 
and trench feet, was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By way of history, in a February 1946 rating decision, the 
AOJ denied the claim of entitlement to service connection for 
trench feet and an abdominal condition.  The decision noted 
that the evidence did not show trench feet or an abdominal 
condition.  

In December 1994, the appellant filed a claim for service 
connection for trench feet and a gastrointestinal disorder.  
He stated that he had had stomach problems since separation 
and had had treatment in 1949.  

In May 2003, the AOJ granted service connection for PTSD and 
assigned a 30 percent disability evaluation.  Service 
connection for cold injury residuals to each foot was 
granted.  

The service entrance examination report, dated in December 
1942, shows that the abdomen and viscera were normal.  The 
feet were normal.  Hammertoe of the left toes was noted.  A 
January 1946 record of treatment reflects a complaint of 
abdominal pain.  The January 1946 separation examination 
report shows that the abdominal wall and viscera were normal.  
The report notes that the appellant was "[i]njured 
internally" in April 1945, and indicates that it was in 
military service (IMS) and incurred in the line of duty.  A 
history of trench feet in December 1944 was noted.  The feet 
were normal.  

VA inpatient treatment records, dated from October 1950 to 
November 1950, reflect that the abdomen was normal.  

A VA outpatient treatment record, dated in August 1991, notes 
the appellant's complaint of having had a burning stomach for 
three months.  VA outpatient treatment records, dated from 
January 1992 to March 1992, note a long history of heartburn 
symptoms.  He underwent gastrointestinal endoscopy in January 
1992.  The postoperative diagnosis was grade one peptic 
esophagitis, small hiatal hernia, and mild duodenal erythema.  
The impression in March 1992 was Grade II esophagitis and a 
small hiatal hernia.  In May 1992, the assessments included 
GERD.  

In a statement in support of the claim, received in September 
1995, the appellant indicated that he engaged in combat with 
the enemy.  He asserted that there was CUE in the February 
1946 rating decision because he was not afforded a VA 
examination.  

At a hearing in September 1996, the appellant testified that 
he was involved in a motor vehicle accident during service, 
while running ammunition to the supply line.  Transcript at 4 
(September 1996).  He related that the truck in which he was 
riding hit something and that he was thrown into the steering 
wheel.  Id.  He indicated that he began having stomach 
problems after the accident.  Id. at 5.  

A September 1996 VA outpatient treatment record reflects an 
assessment of GERD.  

At a Board hearing in September 1997, the appellant's wife 
testified that the appellant was in sound condition at the 
time of service entrance.  Transcript at 7 (September 1997).  
The appellant testified that he began having stomach problems 
during the Battle of the Bulge.  Id. at 15.  He indicated 
that his current symptoms were the same as those he had 
during service.  Id. at 19.  

In a statement in support of the claim, received in January 
1999, the appellant asserted that his digestive problems were 
a result of anxiety from service.  

A March 1999 VA outpatient treatment record reflects an 
assessment of GERD.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

The Board notes that the notice requirements as set forth in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), have been met in this case for the reasons below.  The 
notice includes a July 2001 letter in which the AOJ provided 
content-complying notice of the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 38 
C.F.R. § 3.159 (hereafter "VCAA"), as required by 38 U.S.C. 
§ 5103(a).  Subsequently, in May 2003, the AOJ readjudicated 
the claim of entitlement to service connection for a 
gastrointestinal disorder.  

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  In this case, even though the AOJ did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the appellant was notified in the June 
1995, July 1995, and August 1996 rating decisions of the 
reasons and bases for the decisions.  He was further notified 
of this information in the July 1995 and April 1998 
statements of the case and the February 1997 supplemental 
statement of the case.  The Board concludes that the 
discussions in the June 1995, July 1995, and August 1996 
rating decisions and in the statements and supplemental 
statement of the case, which were all sent to the appellant, 
informed him of the information and evidence needed to 
substantiate the claim.  In the February 1998 Board Remand, 
the appellant was invited to submit additional evidence.  By 
letter dated in July 2001, he was advised of the evidence he 
needed to submit to substantiate his claim, VA's duty to 
notify him about his claim, VA's duty to assist in obtaining 
evidence for his claim, what the evidence must show to 
substantiate his claim, what information or evidence was 
needed from him, what he could do to help with his claim, and 
what VA had done to help with his claim.  These actions 
satisfied VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  He was afforded hearings.  
The actions of the Veterans Law Judge at the September 1997 
hearing complied with 38 C.F.R. § 3.103.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the appellant.  

Analysis

I.  Service Connection

In order to establish service connection, the evidence must 
show that the appellant has a current disability related by 
competent evidence to service.  Service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  The term, 
disability, as contemplated by the VA regulations, means 
"impairment in earning capacity resulting from all types of 
diseases or injuries encountered as a result of or incident 
to military service and their residual conditions.  The term 
disability as used in 38 U.S.C.A. § 1110 refers to impairment 
of earning capacity, and the definition mandates that any 
additional impairment in earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In regard to direct service connection, the appellant has 
asserted that a gastrointestinal disorder is a result of a 
motor vehicle accident during service.  More specifically, he 
contends that his gastrointestinal disorder was caused when 
he was thrown against the truck in which he was driving when 
an accident occurred.  In regard to secondary service 
connection, he contends that a gastrointestinal disorder is 
associated with his service-connected PTSD.  

The Board notes the appellant has asserted that he engaged in 
combat with the enemy.  The service records reflect that he 
served in a combat zone, not that he engaged in combat.  The 
Board notes that the appellant has not alleged that the motor 
vehicle accident occurred while engaging in combat; rather, 
he stated that at the time of the accident, he was 
transporting ammunition to the supply line.  Regardless, the 
Board accepts that he was involved in a motor vehicle 
accident during serice, and the service records reflect that 
he sustained internal injuries during service in 1945.  
Service connection, however, also requires a current 
disability and a nexus to service.  The appellant is not 
competent to provide an opinion as to a diagnosis or etiology 
because his diagnoses are not observable to a layman.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  

The issue of whether a gastrointestinal disorder is related 
to service or a service-connected disability requires 
competent evidence.  The appellant is competent to report his 
symptoms.  He is not a medical professional, however, and his 
statements do not constitute competent medical evidence that 
a gastrointestinal disorder is related to service or a 
service-connected disease or injury.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge.  Likewise, the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions as to whether the appellant's gastrointestinal 
disorder is related to service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Therefore, the most probative evidence 
in regard to whether a gastrointestinal disorder is related 
to service is the medical evidence.  In this regard, there is 
no competent evidence relating a gastrointestinal disorder, 
to include GERD, a hiatal hernia, or esophagitis to an in-
service event.  

In regard to secondary service connection, the record is 
absent competent evidence relating a gastrointestinal 
disorder to service-connected PTSD.  The silence of the 
record in this regard constitutes negative evidence.  Thus, 
the Board finds that a gastrointestinal disorder is not 
related to PTSD.  

To the extent that treatment records note a history of 
gastrointestinal problems, the information is based on a 
history reported by the appellant and merely recorded by the 
examiner and it is not enhanced medical information.  Such 
information is not competent medical evidence that a 
gastrointestinal disorder is related to service or a service 
connected disease or injury.  LeShore v. Brown, 8 Vet. App. 
406 (1995).  The competent evidence reflects that a 
gastrointestinal disorder was initially diagnosed many years 
after service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the appeal 
is denied.  

II.  CUE

As a preliminary matter, the Board must address the effect of 
the Veterans Claims Assistance Act of 2000 (VCAA) in this 
claim.  The issue now before the Board, however, is a legal 
challenge to a prior rating decision and does not involve 
acquiring or submitting any additional evidence.  Further, 
the Court has held that the VCAA is not applicable to clear 
and unmistakable error claims.  See Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc).

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
2002).  The Board notes that this law, which governs service 
connection, was essentially the same in pertinent part in 
February 1946.  According to 38 C.F.R. § 2.1077 (1946), "the 
payment of disability compensation or pension is authorized 
in cases where it is established that disabilities are shown 
to have been directly incurred in or aggravated by active 
military or naval service. . . . "

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") propounded a three-pronged 
test to determine whether CUE was present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.

The Court has refined and elaborated on that test, stating, 
"CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error..."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  The Court further 
stated that:

If a claimant-appellant wishes to reasonably 
raise clear and unmistakable error there must 
be some degree of specificity as to what the 
alleged error is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, persuasive 
reasons must be given as to why the result 
would have been manifestly different but for 
the alleged error.  It must be remembered that 
there is a presumption of validity to 
otherwise final decisions, and that where such 
decisions are collaterally attacked, and a 
clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  Id.  Broad-
brush allegations of failure to follow the 
regulations or failure to give due process, or 
any other general, non-specific claim of error 
cannot meet the specificity required to render 
a claim of CUE meritorious.  See Fugo at 44; 
see also Russell, supra.  

More recently, the United States Court of Appeals for 
the Federal Circuit has held that in order to be CUE, 
the error must be of a type that is outcome 
determinative.  Glover v. West, 185 F.3d 1328 (Fed. 
Cir. 1999).  

The appellant argues that there was clear and unmistakable 
error in the February 1946 rating decision, which denied 
service connection for an abdominal condition and trench 
feet.  Specifically, in a September 1995 statement in support 
of the claim, the appellant argued that the AOJ failed to 
schedule him for an examination.  Essentially, he contends 
that had the AOJ scheduled an examination for him, a 
gastrointestinal disorder and trench feet would have been 
shown, thus entitling him to service connection.  This 
allegation does not rise to a valid claim of CUE.  

In this regard, the Board notes that in February 1946, there 
was no statutory duty to schedule an examination.  Moreover, 
there was no regulatory duty in February 1946 to assist the 
appellant as the duty to assist now set forth at 38 C.F.R. § 
3.103(a) was not promulgated until 1972.  See generally, VA 
Compensation and Pension Service Transmittal Sheet 494 (July 
18, 1972).  Even assuming arguendo that a policy in 1946 to 
assist claimants in the development of a claim was the 
equivalent of a "substantive rule," cf. Fugere v. Derwinski, 
1 Vet. App. 103, 107 (1990), any failure on the part of the 
VA to fulfill any extant duty to assist cannot form a basis 
for a claim of CUE because a failure to fulfill the duty to 
assist only results in an incomplete rather than an incorrect 
record.  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  
"Evidence which was not part of the record at the time of the 
prior determination may not form the basis of a finding that 
there was an act of clear and unmistakable error."  Id. at 
383.  The holding of the United States Court of Veterans 
Appeals is therefore dispositive of the appellant's argument 
in regard to an examination.

The Board notes that 38 C.F.R. § 2.1076 (1946) states, "[i]n 
original claims for disability pension or compensation, 
either for peacetime or wartime service, service connected or 
otherwise, an examination will not be authorized, unless and 
until evidence is of record, either from the service 
departments, or in the form of affidavits indicating the 
reasonable probability of a valid claim."  The regulations 
set conditions before an examination was to be conducted.  
Glover v. West, 185 F.3d 1328 (Fed. Cir 1999).  The Board 
notes that the appellant was not afforded a VA examination.  
The determination, however, of whether the conditions for 
scheduling an examination were satisfied involved weighing 
the evidence and such weighing does not give rise to CUE.  
Brown v. Principi, No. 96-114 (U.S. Vet. App. Feb. 12, 2002).

To the extent that the appellant asserts that the AOJ failed 
to consider service medical records, the Board notes that the 
AOJ had before it service medical records noting an internal 
injury during service in April 1945.  The separation 
examination report showed that the appellant's abdominal wall 
and viscera, and feet were normal.  There was no evidence of 
a gastrointestinal disorder or any abdominal condition, or 
trench feet.  Thus, the AOJ weighed the evidence at the time 
of its 1946 rating action and that evidence included the 
service medical records.  In view of the record at that time, 
the Board finds that there was sufficient evidence to support 
the basis for the AOJ's determination.  The Board notes that 
when one disputes the way evidence was weighed, such a 
dispute cannot rise to the level of clear and unmistakable 
error.  Crippen v. Brown, 9 Vet. App. 412, 419 (1996).

After careful review of the evidence of record, the Board 
concludes that the appellant has not set forth specific 
allegations of error, either of fact or law, as to the 
February 1946 rating decision.  Although not relevant to the 
issue of CUE in the 1946 decision, the Board notes that 
subsequently, additional service medical records were 
associated with the file.  The AOJ reviewed the additional 
service medical records and adjudicated the issue again in 
November 1950.  There is every indication that the issue was 
addressed de novo.  


ORDER

Service connection for a gastrointestinal disorder, to 
include GERD, a hiatal hernia, and esophagitis is denied.  

The claim of CUE in a 1946 rating decision denying service 
connection for an abdominal condition and trench feet is 
dismissed without prejudice.  



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



